Motion for leave to appeal granted. The Court of Appeals directs the attention of the parties to the question raised as to the scope of the order entered on the wholly correct decision of Special Term, insofar as the order may be construed as precluding the admission of evidence in the arbitration proceeding to be conducted with respect to the contract containing an arbitration clause (see 8 Weinstein-Korn-Miller, N. Y. Civ. Prac., pars. 7506.12, 7506.14, 7506.15), and request the parties to address themselves particularly to that question.